United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-2022
                                  ___________


United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     *    Appeal from the United States
     v.                              *    District Court for the
                                     *    Eastern District of Arkansas.
Johnny Woodson,                      *
                                     *    [UNPUBLISHED]
          Defendant - Appellant.     *
                                ___________

                             Submitted: May 13, 2008
                                Filed: June 12, 2008
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Johnny Woodson appeals from the district court’s1 denial of his motion for
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment
706 to the United States Sentencing Guidelines Manual (U.S.S.G.), which reduced
certain base offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of
cocaine base (crack) involved.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Woodson was convicted of distribution of cocaine base and conspiracy to
distribute cocaine base. Woodson was sentenced to 360 months on each count, with
the sentences to run concurrently. Judgment was entered on October 30,1998. In
March 2008 Woodson filed a motion to reduce his sentence pursuant to Amendment
706 and for appointment of counsel. The district court denied the motion and
Woodson appeals.

       Woodson’s sentence was based on a finding that his relevant conduct involved
more than 4.5 kilograms of crack, and the new amendment does not apply where more
than 4.5 kilograms of crack is involved. See U.S.S.G. § 2D1.1(c); see also United
States v. Chucky L. Wanton, 525 F.3d 621, 622 (8th Cir. 2008). Because of the
amount of drugs Woodson was involved with, his offense level would not change, his
guideline range would not be lowered, and his original sentence is unaffected by the
amendments. See U.S.S.G. § 1B1.10(a)(2)(B); see also Wanton 525 F.3d at 622.
The district court also properly denied Woodson’s motion for appointment of counsel.

     Accordingly, the district court’s order denying relief pursuant to the guideline
amendments is summarily affirmed. See 8th Cir. R. 47A(a).
                     ______________________________




                                         -2-